                   UNITED STATES DISTRICT COURT

                   SOUTHERN DISTRICT OF GEORGIA

                          SAVANNAH DIVISION

IVERSON DAMON LANG,                  )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )                  CV419-003
                                     )
MRS. K. BROWN, et al.,               )
                                     )
      Defendants.                    )

                                    ORDER

      The parties filed a motion to modify the Scheduling Order in this

case. 1 Doc. 54. Shortly after that motion was filed, defendants moved

for summary judgment. Doc. 55. Lang’s response in opposition to

that motion was due by December 6, 2019. To date, no response has

been filed.    Further, the notice of the pendency of the motion was

returned as undeliverable. See doc. 59. It appears, therefore, that

Lang has not complied with this Court’s requirement that parties

“apprise the Court of any address change.” S.D. Ga. L. Civ. R. 11.1.

This Court has previously warned Lang that he “must conduct himself



1
  Since the deadlines proposed in the motion have all passed, it is DISMISSED as
moot. Doc. 54.
                                         1
in accord with the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Georgia.” Doc. 50 at 2.

     Accordingly, Lang is DIRECTED to respond to this Order within

14 days and SHOW CAUSE why his case should not be dismissed for

failing to obey the Court’s rules or abandonment grounds. See Fed. R.

Civ. P. 41(b)

     SO ORDERED, this 28th day
                             y of January, 2020.

                                    ________________________________
                                      _________________________
                                     CHRRISTO
                                           TO P ER L. RAY
                                      HRISTOPHER
                                            OPH
                                     UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                    2
EXHIBIT A




 3
